UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
MAUDE YOUNG, et al.,                )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )                 Civil Action No. 11-1041 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendant.        )
____________________________________)

                                  MEMORANDUM OPINION

       Plaintiffs Maude Young and Cynthia Debnam, acting on behalf of child “L.Y.,” filed this

action against defendant District of Columbia seeking to collect attorneys’ fees that they incurred

bringing a successful administrative action under the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1400, et seq. Plaintiffs also seek to obtain a declaration that the 2006

District of Columbia Public Schools (“DCPS”) Guidelines for the Payment of Attorneys’ Fees in

IDEA Matters (“DCPS Fee Guidelines”) are unlawful. Plaintiffs have moved for summary

judgment. [Dkt. # 12]. The Court referred the motion to a Magistrate Judge for preparation of a

report and recommendation pursuant to Fed. R. Civ. P. 72(b)(1) and Local R. Civ. P. 72.3(a).

[Dkt. # 15].     The Magistrate Judge subsequently issued a Report and Recommendation

(“Report”), recommending that the Court grant in part and deny in part plaintiffs’ motion. [Dkt.

# 18]. The Report concluded that this Court has no basis upon which to declare the DCPS Fee

Guidelines invalid. Id. It also concluded that plaintiffs were entitled to attorneys’ fees for all of
the hours claimed at an hourly rate equal to 25% of the applicable Laffey Matrix rate, 1 and that

plaintiffs were entitled to $5.55 for costs. Id. Both parties filed objections to the Report. [Dkt. #

20, 21].

       After careful review of the Report, both parties’ objections, and the portions of the

Administrative Record that have been filed with the Court, the Court will adopt the Report to the

extent that it recommends denying plaintiffs’ request for a declaration that the DCPS Fee

Guidelines are unlawful, and awarding costs in the amount of $5.55. However, it will reject the

Report’s conclusion that plaintiffs’ attorneys should be compensated at a rate discounted from

the full rates that plaintiffs request. It will also reject the Magistrate Judge’s conclusion that

plaintiffs should be awarded fees for all of the hours billed by their attorneys. In sum, the Court

will award attorneys’ fees at the rates requested by plaintiffs for all of the time billed by

attorneys Alana Hecht and Roxanne Neloms, except for 2.17 hours of Ms. Hecht’s time. It will

also reward $5.55 in costs.

  I.   BACKGROUND

       Plaintiffs, the parent of a student enrolled in a District of Columbia Public School and the

student’s educational advocate, filed a due process complaint with DCPS alleging that defendant

denied the student access to a free appropriate public education as required under the IDEA. Ex.

D to Pls.’ Mot. for Summ. J. (“Pls.’ Mot.”) [Dkt. # 12]. Prehearing conferences were held in that

case on September 14, 2010, and on October 6, 2010. Ex. G. to Pls.’ Mot. at 2. On October 21,

2010, plaintiffs filed a motion for partial summary judgment, which was granted in part by the

1       The Laffey Matrix is “a schedule of charges based on years of experience, developed in
Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746
F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021.” Covington, 57 F.3d 1101, 1105 (D.C. Cir.
1995). It is periodically updated by the United States Attorney’s Office for the District of
Columbia,         and         the        current      version        is       available       at
http://www.justice.gov/usao/dc/divisions/civil_Laffey_Matrix_2003-2012.pdf (“Laffey Matrix”).

                                                 2
Hearing Officer. Id. On November 4, 2010, the Hearing Officer conducted an administrative

hearing on the remaining issues. Id. at 1–2. In preparation for the hearing, plaintiffs disclosed

and offered into evidence twenty-eight documents. Id. at 3–4. Defendants disclosed twenty-

three documents and offered twenty-two documents into evidence. Id. at 4. At the hearing,

which lasted approximately six hours, Report at 12, plaintiffs put on five witnesses, including

one expert witness, and defendant put on one witness, Ex. G to Pls.’ Mot. at 2–3. On November

30, 2010, the Hearing Officer issued a decision in plaintiffs’ favor. Ex. G to Pls.’ Mot. at 13–14.

       Following the decision, plaintiffs’ attorneys submitted an invoice to DCPS for

reimbursement of attorneys’ fees and other costs. 2 Ex. H to Pls.’ Mot. The invoice claimed

68.75 hours of services rendered by attorney Alana Hecht, 3 and 1.5 hours of services rendered by

attorney Roxanne D. Neloms. Ex. H to Pls.’ Mot. Both attorneys are members of a firm that

focuses primarily on special education litigation, and both have experience litigating special

education cases in the District of Columbia. Hecht Decl., Ex. A to Pls.’ Mot. ¶¶ 8–10; Neloms

Decl., Ex. B to Pls.’ Mot. at ¶¶ 5, 9. For the services of Ms. Hecht, who was admitted to the

District of Columbia and Florida bars in 2005 and 2006, respectively, Hecht Decl. ¶ 7, plaintiffs




2      Plaintiffs also sought reimbursement of facsimile costs of $37, calculated at a rate of $1
per page. Ex. H to Pl’s Mot. The Magistrate Judge granted plaintiffs those costs, but reduced
the reimbursement rate to $.15 per page, for a total of $5.55. Report at 14–15. Neither party
objects to this finding, so the Court will adopt it and find that plaintiffs are entitled to
reimbursement of $5.55 in facsimile costs.

3      Although the Report identifies the number of hours claimed for Ms. Hecht as 65.55
hours, Report at 3, plaintiffs’ filings indicate that they claimed 68.75 hours for Ms. Hecht’s
services, see Am. Compl. ¶¶ 37, 57; Ex. H to Pls.’ Mot. Moreover, the 68.75 number is equal to
the total amount of money plaintiffs requested ($18,562.50) divided by the rate plaintiffs
requested for Ms. Hecht’s services ($270). Pls.’ Mem. of Points and Authorities in Support of
Summ. J. (“Pls.’ Mem.”) at 16; Am. Compl. ¶¶ 32, 37.

                                                 3
sought reimbursement at a rate of $270 per hour. 4 Ex. H to Pls.’ Mot.; Am. Compl. ¶ 32. For

the services of Ms. Neloms, who was admitted to the D.C. bar in 2002, Ex. B to Pls.’ Mot. ¶ 3,

plaintiffs sought a rate of $330 per hour, 5 Pls.’ SMF ¶ 25; Ex. H to Pls.’ Mot. In total, the

amount in fees sought for Ms. Hecht’s services was $18,562.50 and the amount sought for Ms.

Neloms’s services was $495.      Pls.’ SMF ¶¶ 23, 27; accord Def.’s Response to Pls.’ SMF

(“Def.’s SMF”) [Dkt. # 13-2] ¶¶ 23, 27; see also Ex. H to Pls.’ Mot.

       Defendant District of Columbia (“D.C.”) reimbursed plaintiffs for the claimed attorneys’

fees, but at the lower rates reflected in the DCPS Fee Guidelines. It reimbursed Ms. Hecht at a




4        The Report states that plaintiffs sought reimbursement for Ms. Hecht’s services at a rate
of $275 per hour, Report at 3, presumably because plaintiffs’ summary judgment motion states
that it sought reimbursement at that rate, Pls.’ Mot. Summ. J. at 16; Pls.’ Statement of Material
Facts that Are Not in Dispute (“Pls.’ SMF”) [Dkt. # 12] ¶ 21, and because that is the appropriate
Laffey rate for 2010-2011 – the date range within which Ms. Hecht rendered her services, Laffey
Matrix. However, plaintiffs’ invoice to defendant and the amended complaint in this case
request only $270 per hour for Ms. Hecht’s services. Ex. H to Pls.’ Mot.; Am. Compl. ¶ 32.
Moreover, the total fees sought for Ms. Hecht’s services – $18.562.50 – has remained the same
throughout plaintiffs’ filings, including their motion for summary judgment, and that total
reflects the $270 per hour rate. See Pls.’ SMF ¶¶ 23, 27. The Court will not grant plaintiffs an
amount of relief greater than the amount they requested in the amended complaint, so it will only
award an amount of $270 per hour for Ms. Hecht’s services.

5      Although the invoice reveals that Ms. Neloms’s work was done on August 31, 2010,
which falls under the 2010-2011 Laffey rate of $335 per hour, plaintiffs sought only the 2009-
2010 Laffey rate of $330 per hour. Am. Compl. ¶ 51. The Court will not grant plaintiffs an
amount of relief greater than the amount they requested in the amended complaint, so it will only
award an amount of $330 per hour for Ms. Neloms’s services.

                                                4
rate of $135 per hour and Ms. Neloms at $225 per hour, 6 for a total of $9,281.25 and $337.50,

respectively. Pls.’ SMF ¶¶ 23, 27; accord Def.’s SMF ¶¶ 23, 27; see also Ex. H to Pls.’ Mot. In

total, D.C. approved and paid a total of $9,618.75 in attorneys’ fees – $9,438.75 less than the

total amount sought by plaintiffs. Pls.’ SMF ¶¶ 23, 27; accord Def.’s SMF ¶¶ 23, 27; see also

Ex. H to Pls.’ Mot.

       On June 14, 2011, plaintiffs filed an amended complaint in this Court seeking payment of

the remaining attorneys’ fees and costs incurred, and a declaration that application of the DCPS

Fee Guidelines is unlawful. [Dkt. # 4]. On October 3, 2011, plaintiffs moved for summary

judgment. 7 [Dkt. # 12]. On January 19, 2012, this Court referred the motion to a Magistrate

Judge for preparation of a report and recommendation pursuant to Fed. R. Civ. P. 72(b)(1) and

Local R. Civ. P. 72.3(a). [Dkt. # 15].

       On July 3, 2012, the Magistrate Judge issued a report recommending that the Court grant

in part and deny in part plaintiffs’ motion for summary judgment. [Dkt. # 18]. Citing Rooths v.

District of Columbia, 802 F. Supp. 2d 56, 63 (D.D.C. 2011), the Magistrate Judge found that the



6       Plaintiffs suggest that the $225 paid for Ms. Neloms’s services does not even comport
with the DCPS Fee Guidelines that defendant purports to have applied. See Pls.’ Mem. at 16–17.
Plaintiffs argue that DCPS’s “own guidelines warrant $275 per hour” for an attorney with Ms.
Neloms’s experience. Id. at 17. This argument does not affect the Court’s analysis for two
reasons. First, the Court finds that the Laffey Matrix rates apply in this case, not the Guidelines.
Second, even if the Guidelines were relevant, plaintiffs have not shown that a $225
reimbursement rate for Ms. Neloms is insufficient under the Guidelines. The Guidelines only
provide that an attorney who has been admitted to the bar for more than eight years, like Ms.
Neloms, is eligible for reimbursement at a rate of $200 to $275 per hour and that the rate applied
will take into consideration the attorney’s experience, skill and/or reputation, prevailing market
rates, and the complexity of the issues raised in the case. Ex. O to Pls.’ Mot. ¶ 4. The $225 rate
paid by DCPS falls within that range and plaintiffs have not shown that it is at odds with the
Guidelines.

7      Defendant objects to the Report to the extent that it awards plaintiffs “fees on fees,”
Def.’s Objections at 2, but this Court finds that the Report does not recommend the award of
such fees, so it need not address defendant’s objection.
                                                 5
Laffey Matrix should be used to determine the rates for the attorneys’ services, but that those

rates should be reduced by 25% “to account for the relative brevity and lack of complexity of the

underlying proceedings.” Report at 12. The Report concluded that the total number of hours

claimed by plaintiffs was reasonable, including 3.17 hours claimed for a September 14, 2010

settlement conference that were contested by defendant. Id. at 13. As to plaintiffs’ request that

the DCPS Fee Guidelines be declared invalid, the Magistrate Judge determined that the Court

has no basis upon which to make such a declaration because plaintiffs’ action was commenced

under the IDEA and that statute “does not provide a vehicle for determination of the validity or

invalidity of the DCPS Fee Guidelines[.]” Id. at 11.

       The parties on both sides have filed objections to the Report. Pls.’ Objections to the

Magistrate Judge’s July 3, 2012 Report and Recommendations (“Pls.’ Objections”) [Dkt. # 21];

Def.’s Objections to the Magistrate’s Report and Recommendation (“Def.’s Objections”) [Dkt.

# 22]. Defendant objects to the inclusion of fees for 3.7 hours of Ms. Hecht’s time, which it

attributes to her participation in the September 2010 settlement conference. Plaintiffs object to

any reduction of the hourly rates for the attorneys in this case from the Laffey standards. They

also reiterate their concerns about the DCPS rates in general, but they do not specifically object

to the Magistrate Judge’s finding that the IDEA does not provide this Court with an avenue to

review the validity of that pay scale.

 II.   LEGAL STANDARD

       When a party objects to a magistrate judge's recommended disposition, the Court reviews

de novo the portion of the recommendation that has been objected to. Fed. R. Civ. P. 72(b)(3);

see, e.g., Smith v. District of Columbia, 846 F. Supp. 2d 197, 198–200 (D.D.C. 2012); D.D. ex




                                                6
rel. Davis v. District of Columbia, 470 F. Supp. 2d 1, 1–3 (D.D.C. 2007). The Court may

“accept, reject, or modify” the magistrate judge's recommendation. Fed. R. Civ. P. 72(b)(3).

       Under the IDEA, this Court has the discretion to “award reasonable attorneys’ fees as

part of the costs . . . to a prevailing party who is the parent of a child with a disability” in an

administrative proceeding. 20 U.S.C. § 1415(i)(3)(B)(i)(I). In other words, if the plaintiff

seeking attorneys’ fees is a prevailing party, the Court must determine whether the attorneys’

fees are reasonable. Jackson v. District of Columbia, 696 F. Supp. 2d 97, 101 (D.D.C. 2010).

Courts typically determine the reasonableness of attorneys’ fees based on the “number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate.”                 Id.,

quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

       The plaintiff bears the burden of establishing both the reasonableness of the hourly rate

and the reasonableness of the number of hours spent on a particular task. In re North, 59 F.3d

184, 189 (D.C. Cir. 1995). To show the reasonableness of the hourly rates, the plaintiff “must

submit evidence on at least three fronts: ‘the attorneys’ billing practices; the attorneys’ skill,

experience, and reputation; and the prevailing market rates in the relevant community.’”

Jackson, 696 F. Supp. 2d at 101, quoting Covington, 57 F.3d at 1107.                To show the

reasonableness of hours spent on a task, the plaintiff may submit an “invoice that is sufficiently

detailed to ‘permit the District Court to make an independent determination whether or not the

hours claimed are justified.’” Holbrook v. District of Columbia, 305 F. Supp. 2d 41, 45 (D.D.C.

2004), quoting Nat'l Ass'n of Concerned Veterans v. Sec'y of Def., 675 F.2d 1319, 1327 (D.C.

Cir. 1982).




                                                7
III.   DISCUSSION

       It is undisputed that plaintiffs were the prevailing parties in the underlying administrative

proceeding. Mem. of Points and Authorities in Opp. to Pls.’ Mot. for Summ. J. (“Def.’s Opp.”)

[Dkt. # 13] at 1. Since the only question before the Court, then, is the amount of fees and costs

that should be awarded, the motion for summary judgment is, for all intents and purposes, a

motion for attorneys’ fees and costs. Neither party has objected to the Magistrate Judge’s costs

determination, so the Court proceeds to decide only whether the amount of attorneys’ fees sought

by plaintiffs is reasonable. See Fed. R. Civ. P. 72(b)(3).

           A. The Hourly Rates

       Plaintiffs bear the burden of establishing the reasonableness of the hourly rates charged

by their attorneys for services rendered in the underlying proceedings. In re North, 59 F.3d at

189. They argue that the Laffey Matrix rates should apply as the prevailing market rates for legal

fees incurred in connection with IDEA administrative proceedings.           Pls.’ Mem. at 13–18.

Defendant responds that the rates sought by plaintiffs are unreasonable, and that the Laffey

Matrix, intended for complex federal litigation, is “wholly irrelevant and inapplicable to the

relatively simple IDEA administrative case at bar.” Def.’s Opp at 1, 4. Defendant argues that

instead of the Laffey rates, the lower DCPS Fee Guidelines rates should apply to the fee

submission. Id. at 11–12.

       In this court, there has not been a unified approach to the proper rates for attorneys’ fees

in IDEA cases, and there is authority that would support a range of approaches. In discounting

the Laffey Matrix rates by 25%, the Magistrate Judge followed the approach taken in Rooths, 802

F. Supp. 2d at 56.     See Report at 12.     In Rooths, the court treated the Laffey rates as a




                                                 8
“presumptive maximum” for federal litigators’ services in the District of Columbia.8 Id. at 61–

62. Because it found that the IDEA litigation for which the plaintiff sought reimbursement did

“not much resemble the sort of complicated cases in which a plaintiffs’ counsel is appropriately

awarded fees at the maximum allowable rate,” it held that the fees awarded to the plaintiff should

be calculated at only three-quarters of the applicable Laffey rate. Id. at 62–63. The court stated

that “[l]ike most IDEA cases, the claim on which the plaintiff prevailed in this action involved

very simple facts, little evidence, and no novel or complicated questions of law.” Id. at 63.

       Other courts in this District, however, “ha[ve] rejected the suggestion that IDEA

administrative litigation is categorically less complex than other forms of litigation, and

reaffirm[ed] that IDEA cases are sufficiently complex to allow application of the Laffey Matrix.”

Irving v. District of Columbia, 815 F. Supp. 2d 119, 129 (D.D.C. 2011), citing Jackson, 696 F.

Supp. 2d at 102; see, e.g., Bucher v. District of Columbia, 777 F. Supp. 2d 69, 74–75 (D.D.C.

2011); Jackson, 696 F. Supp. 2d at 102 (collecting cases showing that “numerous judges in this

district have applied Laffey rates in the context of fee awards arising out of IDEA administrative

proceedings”). Those cases hold that IDEA litigation is sufficiently complex to warrant full

Laffey rates for such reasons as it requires “testimony from education experts regarding whether

a student has been denied a free and public education,” Jackson, 696 F. Supp. 2d at 102, and

counsel must “understand the bureaucratic workings of [the DCPS],” Cox v. District of

Columbia, 754 F. Supp. 2d 66, 76 (D.D.C. 2010).




8       The plaintiffs in Rooths sought reimbursement at the rates provided in an “enhanced”
Laffey Matrix that increases the Laffey rates based on national statistics. Rooths, 802 F. Supp. 2d
at 61. The Rooths court declined to apply that matrix. Id. at 61–62. Plaintiffs have not
presented the enhanced matrix as evidence of the prevailing rates for its attorneys’ services here,
so this Court will not opine on whether its use would be appropriate in this case or any other.
                                                 9
       In accordance with those decisions, this Court will exercise its discretion to apply the

rates that plaintiffs requested, which are equal to the Laffey Matrix rates for 2009-2010. 9 The

Report analyzed the state of the law on this issue thoroughly and fairly, and this opinion should

not be misinterpreted as a ruling that the full Laffey rates will be appropriate in every IDEA case.

Rather, this Court is rejecting the recommendation that the Laffey rates should be reduced here

“to account for the relative brevity and lack of complexity of the underlying proceedings.”

Report at 12.

       First, the “brevity” of the proceedings is reflected in the number of hours claimed. Since

the total fee amount is determined by multiplying the number of hours expended by the rate,

reducing the Laffey rates because of the brevity of the proceedings would account for the length

of the proceedings twice.

       Second, the Court finds that the “complexity” of the IDEA proceedings was understated

in the Report.    Administrative litigation of this type requires not only knowledge of law,

procedure, and trial advocacy, but also an understanding of the educational needs of students and

the services necessary to address a range of developmental, emotional, and language-based

disorders. See, e.g., Jackson, 696 F. Supp. 2d at 102 (collecting cases describing the complexity

of IDEA litigation). Moreover, the attorneys’ work for the administrative proceedings in this

case involved the selection and introduction of twenty-eight documents in evidence, and the

response to the more than twenty documents offered by the defense. See Ex. G to Pls.’ Mot. at

3–4.   Plaintiffs’ attorneys attended two prehearing conferences, filed a partial motion for

summary judgment, and represented plaintiffs at a six-hour administrative hearing, during which



9       To the extent some discount is desirable, that has already been accomplished by
plaintiffs’ counsels’ decision to bill at the 2009-2010 rates instead of the 2010-2011 rates, which
would apply to work performed after June 1, 2010. Ex. H to Pls.’ Mot.; Laffey Matrix.
                                                10
they presented five witnesses, including one expert witness, and cross-examined a defense

witness. Id. at 2–4. When considered in connection with the subject matter involved, this set of

proceedings was sufficiently complex to warrant the application of the full Laffey rates.

       While there may be circumstances in particular cases that warrant a reduction in the

Laffey rates, see, e.g., Rapu v. DCPS, 793 F. Supp. 2d 419, 426 (D.D.C. 2011) (reducing Laffey

rate by 20% due to “plaintiff’s complete failure to demonstrate [attorney’s] experience, skill or

reputation”); Jackson, 696 F. Supp. 2d at 104–06 (reducing Laffey rate by 25% for failure to

provide evidence to establish the reasonableness of the fee sought), this record does not provide

grounds for discounting the rates of the two attorneys that represented plaintiffs.

           B. The Hours Expended

       Plaintiffs also bear the burden of establishing the reasonableness of the number of hours

their attorneys spent on particular tasks. Defendant argues that 3.17 hours invoiced by Ms.

Hecht as preparation for and participation in a September 14, 2010 settlement conference must

be excluded from the fees awarded to plaintiffs because the conference was actually a “resolution

meeting” that is not compensable under the IDEA. Def.’s Objections at 2, citing 20 U.S.C.

§ 1415(i)(3)(D)(iii); D.D. ex. rel. Davis v. District of Columbia, 470 F. Supp. 2d 1, 2 (D.D.C.

2007). To support its position, defendant cites plaintiffs’ motion for summary judgment, in

which plaintiffs’ attorneys refer to the meeting on September 14, 2010 as a “Resolution

Meeting.” Def.’s Objections at 1–2, citing Ex. E to Pls.’ Mot. (pointing to plaintiffs’ attorneys

statement that: “To the contrary, during the Resolution Meeting that took place on September 14,

2010”), as well as the invoice plaintiffs submitted, Ex. H to Pls.’ Mot. at 93.

       A close reading of the invoice reveals that Ms. Hecht’s time was billed for five separate

events on September 14:



                                                 11
           Preparation for a settlement conference, including reviewing materials and calling
           plaintiff Debnam (1 hr.);

           A settlement conference attended by the attorneys for both sides, the parent, and Ms.
           Debnam (2.17 hrs.);

           A telephone conference with both plaintiffs following the settlement negotiations to
           ensure that they understood the proceedings, and to determine next steps;

           A “pre-hearing conference” attended by the attorneys as well as the hearing officer (1
           hr.); and

           Time spent reading and evaluating the opposition to the complaint filed during the
           settlement meeting (2 hrs.).

Id. at 92–93. Only the first two events are at issue.

       Under the IDEA, attorneys’ fees incurred for “preliminary meetings” – defined in 20

U.S.C. § 1415(f)(1)(B)(i) as pre-litigation meetings between the local educational agency, the

parents, and relevant members of the IEP team at which the local educational agency “is

provided the opportunity to resolve the complaint” – are not compensable.             20 U.S.C.

§ 1415(i)(3)(D)(iii).

       The Court finds that the settlement conference meets the statutory definition of a

“preliminary meeting.” The notes on the invoice reveal that the attorneys, the parent, and Ms.

Debnam (the parent’s advocate) were all present at the meeting, and that settlement options were

discussed. Ex. H to Pls.’ Mot. at 93. It also appears that the meeting occurred prior to the

September 14 prehearing conference, and it certainly occurred prior to the October 6 prehearing

conference and the November 4 hearing. 10 Id.; Ex. G to Pls.’ Mot. at 70–71. Accordingly,




10     The Court notes that the order in which these events appear on the invoice is jumbled,
which makes it difficult to piece together a chronology. However, it appears that the events of
September 14 are listed on the invoice in reverse chronological order, so the settlement
conference occurred before the prehearing conference.

                                                 12
plaintiffs is not entitled to the 2.17 hours billed for Ms. Hecht’s participation in the settlement

conference.

       However, the Court agrees with the Magistrate Judge that there is no authority for the

proposition that time spent preparing for a settlement conference should be excluded from an

award of fees. Report at 13. These services do not fall within the category of “preliminary

meetings” and defendant offers no evidence that they fall within any other category for which the

Court is barred from awarding fees. See 20 U.S.C. § 1415(i)(3)(D).

       Accordingly, the Court will award attorneys’ fees for all of the hours claimed except for

the 2.17 hours of Ms. Hecht’s time that was billed for her participation in a September 14, 2010

settlement conference.

IV.    CONCLUSION

       Based on the Court’s review of the Magistrate Judge’s Report and Recommendation, the

parties’ objections, and the Administrative Record, the Court will grant in part plaintiffs’ motion

for summary judgment. The Magistrate Judge’s Report will be adopted to the extent that it

recommends denying declaratory relief and awarding costs in the amount of $5.55.               The

remaining recommendations in the Report will be rejected.

       Accordingly, the Court will award attorneys’ fees at the rates requested by plaintiffs for

all of the time billed by Ms. Hecht and Ms. Neloms, except for 2.17 hours of Ms. Hecht’s time.

The applicable rates are $270 per hour for Ms. Hecht’s services and $330 per hour for Ms.

Neloms’s services. The Court will also award costs in the amount of $5.55.




                                                13
       The Court will also require the parties to submit a statement on or before October 12,

2012, setting out their joint position (or if they cannot agree, their separate positions) on the

following issues: (1) the total amount owed to plaintiffs for costs and fees, with attorneys’ fees

calculated in accordance with the rates and hours set forth in this Memorandum Opinion; (2) the

amount defendant has already paid to plaintiffs in costs and fees; and (3) the balance that this

Court should therefore award to plaintiffs for their outstanding costs and fees in accordance with

this decision.

       A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: September 28, 2012




                                               14